ORDER

PER CURIAM:
AND NOW, this 27th day of March, 2000, Royland F. Cain having been disbarred by consent from the practice of law in *184the State of New Jersey by Order of the Supreme Court of New Jersey dated July 13, 1999; the said Royland F. Cain having been directed on January 13, 2000, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Royland F. Cain is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.